DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of antibody species having SEQ ID NO: 40, 43, 45, 48, 50, 52, 55, and 58 in the reply filed on 1/21/21 is acknowledged.
The restriction requirement between antibody species, as set forth in the Office action mailed on 11/25/20 , has been reconsidered in light of the elected antibody species being free of the prior art, pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between species of antibodies is withdrawn.  In view of the withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Status
The preliminary amendments filed 1/21/21 are acknowledged. Claims 1-15 are cancelled. Claims 16-25 are pending. Claims 16-25 are currently under consideration for patentability under 37 CFR 1.104.

Information Disclosure Statement
The information disclosure statement filed on 12/11/20 has been considered.  A signed copy is enclosed.



Specification
Abstract
The abstract of the disclosure is objected to because the abstract contains at least one acronym and/or abbreviation that should be spelled out upon first occurrence.  Correction is required.  See MPEP § 608.01(b).

Trademarks
The use of numerous trademarks have been noted in this application on multiple pages.  These include XENOMOUS, BIACORE, TWEEN, CAPTURESELECT, PLURONICS, CREMOPHOR, RITUXAN, CAMPATH, PATHHUNTER, and possibly others. They should be capitalized wherever they appear and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks. It is noted that the cited occurrences of improper use are only exemplary and applicant should review the specification to correct any other use of trademarks.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Enablement
Claims 16-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating graft-vs-host disease in transplant patients with the claimed anti-CCR7 antibody, does not reasonably provide enablement for all conditions and complications that arise from tissue or organ transplantation.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
It is noted that MPEP 2164.03 teaches that “the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability of the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The amount of guidance or direction refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as how to make and use the invention in order to be enabling.”
Enablement is considered in view of the Wands factors (MPEP 2164.01 (A)). The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)): 
1) nature of the invention; 
2) the breadth of the claims; 
3) the state of the prior art; 
4) the level of one of ordinary skill;  
5) the level of predictability in the art; 
6) the amount of direction or guidance provided by the inventor; 
7) the existence of working examples; and 
8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.   

1) nature of the invention; 2) the breadth of the claims; 


3) the state of the prior art; 5) the level of predictability in the art; 
Predicting whether or not an agent will be able to treat a particular disease is fraught with obstacles, even if the patient population has a well-understood disease. As taught by Ma (Modern Drug Discovery 2004, 7(6)), any results from in vitro screening often poorly correlate with in vivo results because the complicated physiological environment is absent in the in vitro system (see page 30, left column). Here, Applicant has only offered in vitro studies without providing in vivo demonstration of treatment of any condition or complication. 
Treatment of conditions and complications of transplantation are complex and unpredictable.  Cuesta-Mateos et al (Bone Marrow Transplant. 2020 Oct;55(10):1935-1945) show that treatment with an anti-CCR7 antibody was the most effective strategy in both prophylactic and therapeutic settings where antibody drastically reduced in vivo lymphoid organ infiltration of donor CCR7+ T cells, extended lifespan and solved clinical signs in a xenogenic model of Graft versus host disease (GVHD) (see e.g. abstract and entire reference). However, the claims are not limited to GVHD, and instead encompass vast genera of conditions and complications that have a broad range of underlying mechanisms. In fact, for at least some conditions and complications, depletion of CCR7 can exacerbate, not treat, the symptoms. For example, Ensminger et al (Transplantation. 2008 Aug 27;86(4):590-600) show that even 
In addition, predicting the success of a treatment for inflammatory disease such as many of those that are conditions or complications of transplantation presents challenges beyond initial screening. For example, regarding autoimmune disease, according to Steinman et al (Nat Med. 2012 Jan 6;18(1):59-65), there are no approved clinical tests that are effective at predicting the therapeutic success or toxicity of treatments for autoimmune diseases (see page 59).  Further Steinman et al teach that a single therapeutic strategy is probably not suitable for all autoimmune diseases or even for individual subsets of patients within one diagnostic category, as there may be heterogeneous biology underlying some of these clinical entities (see page 61). Blumberg et al (Nat Med.; 18(1): 35–41) teach that one of the greatest problems in translating therapies into clinical practice in autoimmunity are the numerous failures that have been the results of clinical trials. Despite the rapid progress that has been made in understanding the immune system, most of the underlying data has come from animal models, which necessarily only partially represent what is observed in humans. Given the extremely broad nature of the encompassed diseases, which have variable etiology and pathology, and the teachings of the named references, one of skill in the art would not be able to predict the effectiveness of the encompassed antibodies in each of the claimed conditions or complications of transplantation. 
6) the amount of direction or guidance provided by the inventor; 7) the existence of working examples:
	The instant specification provides examples that detail the isolation and characterization of anti-CCR7 antibodies. Example 2.2 shows that the antibodies inhibit CCL19 and CCL21 mediated intracellular signaling in cell culture and Example 2.3 demonstrates inhibition of migration of lymphoma cells in vitro.  Example 2.7 demonstrates that anti-CCR7 antibody kills CLL tumor cells in vitro.  Example 4.3 shows that one of the encompassed antibodies inhibits CCR7 receptor internalization.  Example 4.3 and 4.4 demonstrates inhibition of CCR7-dependent intracellular signaling of the beta-arrestin pathway and intracellular cAMP signaling in vitro. 
	There are no examples comprising administration for any of the encompassed anti-CCR7 antibodies, and no treatment of any disorder is demonstrated in any example. All of the examples are limited to in vitro testing of antibody characteristics and function on cell culture.  One of skill in the art would therefore be required to engage in undue experimentation to determine whether the encompassed antibodies have any effect in vivo, and if so, which of the encompassed antibodies would treat any of the given conditions or complications, of which there are numerous broad genera encompassed.  
In conclusion, the claimed invention does not provide enablement for the entire scope of conditions and complications encompassed by the claims. Thus for the reasons outlined above, the specification is not considered to be enabling for one skilled in the art to make and use the claimed invention as the amount of experimentation required is undue, due to the broad scope of the claims, the lack of guidance and working examples provided in the specification.  Therefore, the specification is not representative of the instant claims and the specification is not fully enabled for the instant claims.  In view of the above, one of skill in the art would be forced into undue experimentation to practice the claimed invention.  

New Matter
Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the term "preferably" in two different phrases, which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,640,565 as evidenced by Merck Manual (downloaded 4/5/21 from https://www.merckmanuals.com/home/immune-disorders/transplantation/overview-of-transplantation). Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are directed to a method for treating a condition or complication arising from tissue or organ transplantation in a subject comprising administering an antibody that binds CCR7, which has SEQ ID NO:6, 13, 19, 27, 31, and 36, as well as several functions as described in instant claim 16. The antibody can have the framework regions of claim 17, 95% identity to the heavy and light chain variable domains of claim 18 or 19, can be an IgG1-4 molecule, can possess functional Fc region, a specific isotype. 
The ‘565 patent claims the same antibody as the instant claims, including identical sequences, which have the same corresponding SEQ ID NO: as the instant claims (see e.g. claims 1-9). The antibody can have the same framework regions as shown in reference claim 2, as well as the same variable regions as shown in reference claim 3. The antibody can be an IgG1-4 antibody (see e.g. claim 5), can have a functional Fc region (see e.g. claim 6), can have the same heavy chain allotype (see e.g. claim 7), and the constant region of the same amino acid sequence with corresponding SEQ ID NO:80 (see e.g. 
The ‘565 patent differs from the instant claims in scope, because it claims an antibody and treatment of one possible complication of transplantation, but not all complications and diseases arising from transplantation.  
The ‘565 patent describes treating a complication or condition of transplantation as one use for the antibody (see e.g. abstract; column 2, line 5-10; column 4, line 10-15; column 26, line 35-45). The Federal Circuit held in Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010) that claims of a later patent can be held invalid for obviousness-type double patenting where an earlier patent claimed a compound, disclosing its utility in the specification, and a later patent claimed a method of using the compound for a use described in the specification of the earlier patent. See Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385-86. In this case, U.S. 4,808,614 (‘614) patent claimed gemcitabine and methods of using gemcitabine for treating viral infections.  The patent also disclosed (but did not claim) using these compounds to fight cancer.  U.S. 5,464,826 (‘826) patent claimed methods of using gemcitabine for treating cancer. The Federal Circuit found that “The asserted claims of the later '826 patent simply claim the anticancer use disclosed in the specification of the '614 patent as a method of use claim. See Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385. Therefore, we affirm the district court's judgment that the asserted claims, claims 2, 6, and 7, of the '826 patent are invalid for obviousness-type double patenting over the '614 patent.”  Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010). This is similar to the instant application, which merely claims a method of using a particular antibody that is a product claimed by the ‘565 patent. The ‘565 patent specification explicitly recites the use of the product, which is identical to the method of the instant claims. 

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        4/5/21

/BRIAN GANGLE/Primary Examiner, Art Unit 1645